Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abiprojo et al (2015/0330650).
Consider claim 1, Abiprojo et al teach a method for providing information in a server comprising: receiving data of a plurality of sensors included in an electronic device repeatedly in a predetermined period unit (par. 0093; 0097; 0121; transmit various sensor status/event); storing the data received in the predetermined period unit (par. 0121; event data may be stored upon receipt); detecting a performance change of the electronic device by comparing data for a first period with data for a second period among the stored data (par. 0179; 0181; 0189; 0192); determined whether the detected performance change is repairable by a user action or requires a professional consultation (par. 0143; “the processing module 1400 may selectively recommend and/or instruct the customer to repair and/or replace components within the HVAC system based on the monitored changes in the operating parameter”; par. 0069; monitoring system may provide contractor recommendation to the customers); and providing user guide information including the determining and corresponding to the detected performance change to a user terminal device corresponding to the electronic device (par. 0018-020; 0205; notify/alert with instruction/information; par. 0069; monitoring system may provide contractor recommendation to the customers). 
Consider claim 2, Abiprojo et al teach wherein in the detecting of the performance change, the performance change is detected by at least one sensor among a plurality of performances of the electronic device by comparing a value measured by the at least one sensor for the first period with a value measured by the at least one sensor for the second period (par. 0021; 0162; 0189; comparing measured data (current period) with baseline data (previously measured period)).
Consider claim 3, Abiprojo et al teach wherein the value measured by the at least one sensor is an average value of a plurality of data measured by the at least one sensor for the first period or the second period (par. 0162).
Consider claim 6, Abiprojo et al teach wherein in the detecting of the performance change, whether an inlet of an outdoor device of an air conditioner is blocked (i.e. restricted) is detected by comparing an outdoor temperature for the first period with an outdoor temperature for the second period detected by an outdoor temperature sensor detecting a temperature around the outdoor device of the air conditioner (par. 0104-0105).

Consider claim 10, Abiprojo et al teach a home appliance (par. 0011; HVAC system) comprising: a plurality of sensors detecting whether the home appliance performs a predetermined function (par. 0083-0090; sensors); a communicator transmitting data detected by the plurality of sensors to a server repeatedly in a predetermined period unit (par. 0093; 0097; 0121; transmit various sensor status/event); and a processor configured to receive guide information corresponding to a performance change of the home appliance from the server and controlling a display to display the guide information (par. 0018-020; 0205; notify/alert with instruction/information; par. 0069); and a determination whether the detected performance change is repairable by a user action or requires a professional consultation (par. 0143; “the processing module 1400 may selectively recommend and/or instruct the customer to repair and/or replace components within the HVAC system based on the monitored changes in the operating parameter”; par. 0069; monitoring system may provide contractor recommendation to the customers).
Consider claim 11, Abiprojo et al teach wherein the home appliance is any one of an air conditioner, a washing machine, a refrigerator, a cooking appliance and a cleaner (par. 0018; HVAC).
Consider claim 12, Abiprojo et al teach a server (par. 0018; monitoring system/server); comprising: a communicator receiving data of a plurality of sensors included in an electronic determined whether the detected performance change is repairable by a user action or requires a professional consultation (par. 0143; “the processing module 1400 may selectively recommend and/or instruct the customer to repair and/or replace components within the HVAC system based on the monitored changes in the operating parameter”; par. 0069; monitoring system may provide contractor recommendation to the customers), and providing guide information including the determining and corresponding to the detected performance change of the electronic device to a user terminal device corresponding to the electronic device (par. 0018-020; 0205; notify/alert with instruction/information; per. 0069; monitoring system may provide contractor recommendation to the customers)).
Consider claim 13, Abiprojo et al teach wherein the processor detects the performance change of the electronic device measured by at least one sensor among a plurality of performances of the electronic device by comparing a value measured by the at least one sensor for the first period with a value measured by the at least one sensor for the second period (par. 0021; 0162; 0189; comparing measured data (current period) with baseline data (previously measured period)).
Consider claim 14, Abiprojo et al teach wherein the value measured by the at least one sensor is an average value of a plurality of data measured by the at least one sensor for the first period or the second period (par. 0162).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abiprojo et al (2015/0330650).
Consider claim 8, Abiprojo et al teach wherein in the providing of the user guide information, where information recommend and/or instruct the customer to repair and/or replace components with in the HVAC system at which the detected performance change occurs and information on a scheme of the electronic device are provided together (par. 0143). Abiprojo et al did not explicitly suggest of information on a location. However, it would have been obvious since the specific component will be located at a specific location. Therefore, it would have been obvious to one of the ordinary skill in the art to readily know or able to locate the location of the component that recommended replace or repair. 
Consider claim 9, Abiprojo et al did not explicitly suggest in case of determining that the professional consultation is required, information on a list of the after-sales service (A/S) centers closest to a user address and information on telephone numbers of the corresponding A/S centers are provided together. However, such information would have been obvious since the information can be easily modified to include or obtain additional information to be provided to the user without modification to the hardware. Therefore, it would have been obvious to one of the person of ordinary skill in the art.  
Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abiprojo et al (2015/0330650) in view of Davies et al (2020/0003659).
Consider claims 4-5 and 15, Abiprojo et al teach wherein in the detecting of the performance change, is detected by comparing operating parameter for the first period with operating parameter for the second period detected by sensors. Abiprojo et al further suggest where the monitoring system can applied to other system such as hot water heater, boiler heating system, refrigerator, pool heater, pool pump/filter (par. 0046). Abiprojo et al did not explicitly suggest of detecting degraded performance of a water supply filter in a washing machine. However, Davies et al suggest of system and method for receiving appliance operation signal related to the operation of the appliance where operation corresponding degrading performance of washing machine components such as pipe, drain, filter, etc. (par. 0192; 0200; 0264). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to substitute the teaching of Davies et al into Abiprojo et al “other” system and the result would have been predictable and resulted in monitoring performance of a washing machine to detect degrading performance and notify user of such performance thereby enhance user experience.  
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.
In response to applicant argument that Abiprojo does not disclose, teach or suggest “determining whether the detected performance change is repairable by a user action or requires a professional consultation; and providing user guide information including the determining and corresponding to the detected performance change to a user terminal device corresponding to the 
Abiprojo et al teach a system and method for monitoring and diagnosis of residential and commercial environment comfort systems. The system detect change in performance or fault and generate and notify of recommendation and instruction for the user (see abstract and background). In one instant the monitoring system detects performance and determine to generate notification with instruction to the user to replace filter or instruct user to repair/replace components (see paragraph 0020; 0143). Thus, determining and instructing is reasonably interpreted as “determining the detected performance change is repairable by a user action” as it’s instructing the user to replace or repair the component such as filter which can easily perform by the user. In another instant, the monitoring system detects performance/diagnostics and determine to generate notification with recommendations/advice for repair or replace of the system (par. 0057; 0143). Recommendation include recommendation of contractors to the user (customer) (see par. 0069). Thus, determine and generate recommendations is reasonably interpreted as “determining the detected performance change requires a professional consultation”. Therefore, Abiprojo et al teaching and suggestion reasonably read on the claimed limitations as presented.
Applicant further argue that the Office Action fails to provide any evidentiary support for this conclusory assertion. Accordingly, the examiner provides herein several references that support the conclusion of obviousness of rejected claim 9. The references as follow:
Cox et al (2015/0302414).
Cox et al (20140278681).
Mullins (2017/0280188).
.       
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
(571) 273-8300

Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
April 15, 2021